                    IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            STATESVILLE DIVISION
                    CIVIL ACTION NO. 5:18-CV-179-FDW-DCK

 DONNA VANHORN,                                  )
                                                 )
                  Plaintiff,                     )
                                                 )
    v.                                           )      ORDER
                                                 )
 REPUBLIC SERVICES OF NORTH                      )
 CAROLINA, LLC,                                  )
                                                 )
                  Defendant.                     )
                                                 )

         THIS MATTER IS BEFORE THE COURT on the “Defendant’s Motion For Admission

Pro Hac Vice And Affidavit” (Document No. 7) filed by Molly M. Shah, concerning Owen T. Hill

on December 14, 2018. Mr. Owen T. Hill seeks to appear as counsel pro hac vice for Defendant

Republic Services of North Carolina, LLC. Upon review and consideration of the motion, which

was accompanied by submission of the necessary fee and information, the Court will grant the

motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the

“Defendant’s Motion For Admission Pro Hac Vice And Affidavit” (Document No. 7) is

GRANTED. Mr. Owen T. Hill is hereby admitted pro hac vice to represent Defendant Republic

Services of North Carolina, LLC.

         SO ORDERED.
                                      Signed: December 14, 2018
